Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 15-1227

                  KARLA DANIELA GUERRA-CARRANZA,

                               Petitioner,

                                     v.

                         LORETTA E. LYNCH,
              Attorney General of the United States,

                               Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                     Lynch, Stahl, and Barron,
                          Circuit Judges.


     Ondine G. Sniffin and Mills and Born, Attorneys at Law, on
brief for petitioner.
     Benjamin C. Mizer, Principal Deputy Assistant Attorney
General, Civil Division, John S. Hogan, Assistant Director, Office
of Immigration Litigation, and Matthew A. Spurlock, Trial
Attorney, Office of Immigration Litigation, on brief for
respondent.


                              May 23, 2016
            BARRON, Circuit Judge.      Karla Daniela Guerra-Carranza is

a native and citizen of El Salvador.             The Board of Immigration

Appeals (BIA) dismissed her appeal of a decision by the Immigration

Judge (IJ) denying her successive application for asylum and her

petition    for   protection   under    the    Convention   Against   Torture

(CAT).    She petitions for review.         For the reasons that follow, we

deny the petition.

                                       I.

            Guerra arrived in the United States in December 2006.

She was apprehended at the Mexican border upon arrival and was

placed in removal proceedings soon thereafter.              Guerra conceded

removability and submitted an application for asylum, withholding

of removal, and CAT protection.               With respect to her asylum

application, she alleged that from the seventh grade until her

graduation from high school in November 2006, she was repeatedly

confronted by gang members who threated to sexually abuse and rape

her if she failed to join the gang.

            After a hearing, the IJ granted Guerra's application for

asylum.    The IJ found that Guerra was "a member of a group of girls

attending a Catholic school who are considered to be of intellect

and ambition," that she had experienced past persecution by gangs

in El Salvador on account of her membership in that group, and

that she had a reasonable fear of future persecution.




                                  - 2 -
          The BIA reversed.         The BIA held that "being a girl who

attends Catholic school" was not a cognizable social group for the

purposes of asylum.       The BIA further held that Guerra had failed

to establish eligibility for withholding of removal and remanded

the case to the IJ to determine whether Guerra was subject to CAT

protection.     Guerra did not appeal the BIA's decision to this

court.

          On    remand,    Guerra    submitted     a   new   application    for

asylum, along with supporting documentation.             The IJ then held an

evidentiary    hearing    on   whether    Guerra   was    eligible    for   CAT

protection.     At that hearing, Guerra testified that her parents,

who lived in El Salvador, had passed away, that her sisters and

husband had recently arrived in the United States, that there was

"no one in [her] country that could protect [her]," and that the

gangs in El Salvador were more active than when she first applied

for relief from removal.

          The    IJ   denied   Guerra's     request    for   CAT   protection.

Regarding Guerra's new application for asylum, the IJ stated that

Guerra "ha[d not] established either changed circumstances or

changed country conditions such as to warrant a re-opening of her

asylum claim in that the same basis remains for her eligibility

for asylum as in the past."

          The BIA affirmed.          The BIA held that Guerra had not

demonstrated entitlement to CAT relief, and that the IJ "correctly


                                    - 3 -
determined          that    [Guerra]     did   not   establish      either    changed

circumstances or changed country conditions to warrant a reopening

of her asylum claim."

                  Guerra petitions for review of the BIA's decision on her

asylum petition.1

                                           II.

                  Both parties characterize Guerra's request to the IJ as

one to file a successive application for asylum.                    As the parties

agree on this point, we proceed on that understanding as well.

                  The Immigration and Nationality Act provides that an

alien may file an application for asylum "within 1 year after the

date of the alien's arrival in the United States," as long as the

alien       has    not     "previously    applied    for   asylum    and     had   such

application denied."           8 U.S.C. § 1158(a)(1), (a)(2)(B), (a)(2)(C).

However,

                  [a]n application for asylum of an alien may be
                  considered, notwithstanding [the time and
                  number    restrictions],    if    the    alien
                  demonstrates to the satisfaction of the
                  Attorney General either the existence of
                  changed circumstances which materially affect
                  the applicant's eligibility for asylum or
                  extraordinary circumstances relating to the
                  delay in filing an application.




        1
       Guerra does not contend that she is eligible for protection
under the CAT, and so any such argument is waived. See Toloza-
Jiménez v. González, 457 F.3d 155, 159 n.9 (1st Cir. 2006).


                                          - 4 -
Id.   §   1158(a)(2)(D).          The      regulations      define     "changed

circumstances" as including, among other things, "[c]hanges in

conditions    in   the     applicant's     country    of    nationality"    and

"[c]hanges in the applicant's circumstances that materially affect

the          applicant's          eligibility              for         asylum."

8 C.F.R. § 1208.4(a)(4)(i)(A)-(B).

          Guerra argues to us that the BIA erred in concluding

that she had not shown changed circumstances sufficient to warrant

consideration of her successive asylum application.                  Where, as

here, "the BIA adopts and affirms an IJ's decision, we review the

IJ's decision 'to the extent of the adoption, and the BIA's

decision as to [any] additional ground.'"            Sunoto v. Gonzales, 504

F.3d 56, 59-60 (1st Cir. 2007) (quoting Berrio-Barrera v. Gonzales,

460 F.3d 163, 167 (1st Cir. 2006)) (alteration in original).

          We are limited, however, in our ability to review the

BIA's decision that Guerra has not shown changed circumstances.

We have jurisdiction over the petition for review only to the

extent that Guerra "identifies a legal or constitutional defect in

the decision."     See El-Labaki v. Muaksey, 544 F.3d 1, 5 (1st Cir.

2008) (citing 8 U.S.C. §§ 1158(a)(3), 1252(a)(2)(D)).                Otherwise,

we lack jurisdiction.       Id.

                                    III.

          Guerra makes several arguments to us. She first contends

that the IJ erred in concluding that "he lacked jurisdiction to


                                   - 5 -
hear [her] successive application for asylum."                But the IJ did not

hold that he lacked jurisdiction to hear Guerra's successive

application.     Rather, after speculating that he might not have

"the authority" to consider that application, the IJ in fact ruled

on Guerra's successive application.               And so that argument fails.

           Guerra     next      argues     that    she   presented     sufficient

evidence   to   the   IJ   to    warrant    a     finding    of   changed   country

conditions. But Guerra identifies no legal or constitutional error

in the BIA's decision affirming the IJ's decision that she did not

show changed country conditions.             Rather, she contends that the

BIA erred in not finding that, because the conditions in El

Salvador had worsened for young women, the country conditions had

changed.        Her    challenge,        therefore,         regards   a     factual

determination, which we are without jurisdiction to review.                     See

Mehilli v. Gonzales, 433 F.3d 86, 93 (1st Cir. 2005).

           Guerra also contends that the evidence she presented to

the IJ warranted a finding of changed personal circumstances.                   She

contends that she introduced evidence that since the filing of her

first petition for asylum, she had married, both her parents had

died, and her sister had arrived in the United States.                      And she

contends that this evidence established that, were she required to

return to El Salvador, she "would be a member of a particular

social group defined as 'unaccompanied women returning to El

Salvador after living in the United States' or 'women in El


                                     - 6 -
Salvador lacking familial protection,' and therefore the target of

[gangs]."

             The problem for Guerra is that she never presented her

argument about the social groups to which she belongs to either

the IJ or the BIA.     We appreciate Guerra's argument that she never

had the opportunity to provide the argument to the IJ because the

IJ cut her off.      Guerra did, however, have the opportunity to make

the argument to the BIA in appealing the IJ's ruling. And although

Guerra did summarize to the BIA the facts that she had presented

to the IJ that suggested that she was not part of the same social

group that the BIA had previously rejected -- "girls attending a

Catholic    school    who   are   considered    to   be   of   intellect   and

ambition" -- she made no argument to the BIA as to how those new

facts placed her in a cognizable social group for the purposes of

asylum.     Thus, we do not have jurisdiction to determine whether

her purported membership in either of these two claimed social

groups renders the denial of her asylum application erroneous.

See Sunoto, 504 F.3d at 59.

             Finally, Guerra argues that she was denied due process

when, at her evidentiary hearing, the IJ "cut-off [sic] further

discussion    about    [her]   request   of    renewed    asylum."    But   a

successful due process claim requires a showing of prejudice.              See

Lattab v. Ashcroft, 384 F.3d 8, 20 (1st Cir. 2004).             And the only

argument we can plausibly infer from Guerra's brief regarding


                                    - 7 -
prejudice is the same argument we have explained was not presented

to the BIA -- namely that, had the IJ not cut her off, she would

have successfully explained that her new personal circumstances

placed her in two new social groups for asylum purposes.   And so

here, too, her contention fails, as it depends on an argument that

was never made to the BIA.   Sunoto, 504 F.3d at 59.2

                                IV.

          The petition for review is denied.




     2 We note that the facts set forth in this petition suggest
it may be appropriate for the Government to consider whether to
exercise its prosecutorial discretion in this case.


                               - 8 -